                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JOSEPH C. BOOKER,

              Plaintiff,

         v.                                       No. 16 CV 10440

 WEXFORD HEALTH SOURCES, INC.,                    Judge Manish S. Shah
 GHALIAH OBAISI, Independent
 Executor of the Estate of SALEH
 OBAISI, M.D., DR. ALMA MARTIJA, M.D.,
 and LA TANYA WILLIAMS, P.A.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Plaintiff Joseph Booker, an inmate with the Illinois Department of Corrections,

brings claims under 42 U.S.C. § 1983 for deliberate indifference to his medical needs

against two doctors and one physician’s assistant who treated Booker for severe

shoulder pain. Booker also sues Wexford Health, alleging its policies caused his

constitutional injury. Defendants move for summary judgment. For the reasons

discussed below, their motion is granted.

I.    Legal Standards

      Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and he is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking
summary judgment has the burden of establishing that there is no genuine dispute

as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

II.    Background

       Defendant Wexford Health Sources, Inc. had a contract to provide medical

services to inmates in the custody of the Illinois Department of Corrections. [61] ¶ 2.1

It employed individual defendants La Tanya Williams (a physician’s assistant), Dr.

Alma Martija (a staff physician), and Dr. Saleh Obaisi (the Medical Director) at

Stateville Correctional Center. Id. ¶¶ 3–5.2 Wexford promulgated policies and

procedures that set forth guidelines and treatment algorithms for its medical

professionals.   [75]   ¶ 70.   Wexford’s     guidelines    recommended       that   medical

practitioners maintain a “healthy amount of doubtful suspicion” about a patient’s

complaints, see [73] at 11, but also cautioned that “[c]linical pathways do not replace

sound clinical judgment, nor are they intended to strictly apply to all patients” and

instructed practitioners to account for the individual circumstances of each patient.

See [75] ¶ 70.

       Sometime around September 2013, when plaintiff Joseph Booker was

incarcerated in a different facility, he suffered shoulder and knee injuries when




1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, except in the case of citations
to depositions, which use the deposition transcript’s original page number. The facts are
largely taken from defendants’ Local Rule 56.1 statements, [61], and defendants’ responses
to plaintiff’s Local Rule 56.1 statements, [75].
2Ghaliah Obaisi, Independent Executor of Dr. Saleh Obaisi’s estate, was substituted as a
party in this action upon Dr. Saleh Obaisi’s death. See Fed. R. Civ. P. 25(a)(1).

                                              2
correctional officers dragged him out of his cell. [61] ¶¶ 9, 10; [72] ¶¶ 9, 10.3 After the

incident, Booker was admitted to the infirmary. [61] ¶ 10. Two days later, Booker had

a follow-up evaluation, where the physician noted superficial skin abrasions and

diagnosed him with somatization, which is “[t]he process by which psychological

needs are expressed in physical symptoms; e.g., the expression or conversion into

physical symptoms of anxiety, or a wish for material gain associated with a legal

action following an injury, or a related psychological need.” [61] ¶ 11; Somatization,

Steidman’s Medical Dictionary 1788 (28th ed. 2006).4 The doctor prescribed Motrin

and referred him to the psychiatric department. [61] ¶ 11. In late October, Booker

saw a nurse practitioner and complained of cracking in his left shoulder, swelling in

his left knee, and pain in his lower back and wrists. Id. ¶ 12. After examining him,

the nurse practitioner noted Booker had normal range of motion in his shoulders,

wrists, and knees; advised him against going to the yard; prescribed him Motrin and

analgesic balm; and gave him instructions for stretches to increase his range of

motion. Id.




3 Booker frequently asserts additional facts in his responses to defendants’ LR 56.1
statements. See [72]. This violates Local Rule 56.1. But because a number of these assertions
are crucial to Booker’s arguments, I consider those assertions that are supported by citations
to the record and cite to them accordingly. Any arguments raised in the Local Rule 56.1
statements and statements that are unsupported by admissible evidence (or where a party
fails to follow Local Rule 56.1’s direction to cite to supporting material in the record) will be
disregarded. Only facts that are properly controverted will be considered disputed.
4 Courts may properly take judicial notice of information from reputable medical sources,
especially when needed only to determine whether there is a factual dispute at the summary-
judgment stage. See Rowe v. Gibson, 798 F.3d 622, 628–29 (7th Cir. 2015).

                                               3
      A few months later, Booker was transferred to Stateville, where he remained

for a few years. Id. ¶ 1. Booker first received medical care at Stateville two months

after he arrived, when he complained he was having “stabbing and constant” shoulder

pain, which he rated as an 8 or 9 on a scale of 10. Id. ¶ 14; [72] ¶ 14. The nurse ordered

X-rays, prescribed him Motrin, and advised him to refrain from physical activity. [61]

¶ 14. A week later, Booker had an X-ray taken of his left knee, shoulder, and spine.

Id. ¶ 15. The results came back negative. Id. Later, Booker returned for another visit

to the nurse sick call and reported he was still experiencing pain in his left knee and

shoulder and his lower back. Id. ¶ 16. The nurse prescribed him Tylenol, gave him a

supportive knee sleeve, advised him to use hot and cold packs and avoid strenuous

activity, and referred him to the physician’s sick call. Id. A few weeks after that, a

physician’s assistant prescribed Mobic, an NSAID, and Robaxin, a muscle relaxer. Id.

¶ 18. Booker complained that his pain had gotten worse and requested an MRI, which

the physician’s assistant included in his notes, along with a referral to Dr. Obaisi to

evaluate Booker’s longstanding shoulder pain. [72] ¶ 18.

      Booker first saw Dr. Obaisi on April 1, 2014. [61] ¶ 19. At that visit, Dr. Obaisi

noted “movements [left] shoulder full range . . . normal left knee and back.” Id. He

diagnosed Booker with “pain-joints,” renewed his Mobic prescription, and told Booker

to follow up in a month. Id. Dr. Obaisi did not reference the physician assistant’s note

about a possible MRI. [72] ¶ 19. At some point around this time, Dr. Obaisi gave

Booker a steroid injection for the pain in his shoulder. [61] ¶ 20. He also gave Booker

a medical permit advising correctional staff that he should be restrained with a waist



                                            4
chain only. Id.5 Dr. Obaisi gave Booker a second injection on August 29, 2014, noting

that Booker had reported the “steroid injection helped with shoulder pain for 2

months . . . requesting second injection.” Id. ¶ 22. After that injection, Booker did not

see any of the individual defendants until early the next year, when he had an initial

evaluation with Williams where he complained about an unrelated rash. Id. ¶¶ 23,

24. In March 2015, Booker visited a nurse, again complaining of his shoulder pain.

Id. ¶ 25. The nurse noted that Booker was exhibiting crepitus (a crackling, or the

noise or vibration produced by rubbing bone or cartilage together, see Crepitus,

Steidman’s Medical Dictionary 457 (28th ed. 2006)) and scheduled Booker for the

physician’s sick call. Id. ¶ 25; [72] ¶ 25. Booker had another appointment with

Williams a few weeks later, and he reported his rash was better, but that he was still

having shoulder pain and the most-recent steroid injection had not helped. [61] ¶ 26;

[72] ¶ 26. Williams diagnosed Booker with chronic shoulder pain and referred him

back to Dr. Obaisi. Id.

      Dr. Obaisi evaluated Booker again in April 2015. [61] ¶ 27. In addition to

continued shoulder pain, Booker reported his knee pain had come back. Id. After a

physical evaluation did not return any findings, Dr. Obaisi ordered an X-ray of

Booker’s left shoulder and knee, referred him to physical therapy, and renewed his

Mobic prescription. Id. Dr. Obaisi again did not acknowledge the physician assistant’s

note about a possible an MRI. [72] ¶ 27. About two weeks later, Booker underwent X-




5 Booker admits that Dr. Obaisi gave him a medical permit but notes that the correctional
officers did not honor that permit. [72] ¶ 20.

                                           5
rays of his left shoulder and knee. [61] ¶ 28. Dr. Obaisi reviewed the results three

days later, and they were negative. Id.

      Booker attended a physical therapy evaluation in June 2015. Id. ¶ 29. The

physical therapist noted tenderness with palpation and diminished range of motion,

and signs of impingement in Booker’s left shoulder, though he found “no significant

functional deficit.” Id.; [72] ¶ 29. The therapist was uncertain as to the origin of

Booker’s left knee complaint, and he suspected symptom magnification. Id. He

recommended Booker follow a home-exercise plan and do three to four weeks of

physical therapy. Id. Booker attended four physical therapy sessions from June

through August. [61] ¶ 30. He did not participate in some of his scheduled sessions

because he had visitors, and he also had trouble completing the sessions and his

exercises because of his continued pain. Id.; [72] ¶ 30. After his final session, the

therapist discharged Booker from physical therapy, advised him to keep up with his

home-exercise plan, and referred him back to Dr. Obaisi. Id. The physical therapist

again noted that Booker’s complaints were “highly subjective” and the result of

“possible symptom magnification.” Id.

      Booker saw Dr. Obaisi again about a month later. [61] ¶ 31. Booker again

complained about his shoulder and knee pain, noting he was experiencing a grinding

sensation in his left shoulder. [72] ¶ 31. Dr. Obaisi told Booker grinding in a joint was

not a disease, prescribed him Voltaren (an NSAID), and recommended additional

physical therapy, which Booker refused. Id.; [61] ¶ 31. In September 2015, Booker




                                           6
filed a grievance requesting that Dr. Obaisi order an MRI and an outside referral to

evaluate Booker’s left shoulder. [75] ¶ 72.6

       Dr. Martija saw Booker for the first and only time in December 2015. [61] ¶ 32.

She noted that Booker refused to participate in physical therapy because his

medication did not adequately alleviate his pain, but that Booker was able to climb

into his upper bunk and to bench press despite his reported pain (though Booker

claims he told Dr. Martija that his shoulder pain interfered with many of his daily

activities). Id.; [72] ¶ 32. After a physical examination, Dr. Martija diagnosed Booker

with “left shoulder and left knee pain with no demonstrable pathology or handicap.”

[61] ¶ 32. Though she concluded Voltaren should manage Booker’s pain, she

prescribed 600mg Motrin because Booker preferred it. Id. Booker filed another

grievance for being forced to wait four hours for his appointment. [75] ¶ 73. In it,

Booker also reported that Dr. Martija had informed him that an MRI was “not going

to happen” and that Dr. Obaisi would not send Booker for an MRI because Booker

had filed a grievance against him. Id.7

       On March 3, 2016, Booker had an appointment with Williams where he

reported that his pain was getting worse despite the medicine he was taking, the

steroid injections, and physical therapy. [61] ¶ 33; [72] ¶ 33. Williams prescribed




6Defendants respond saying they lack enough information to admit or deny this assertion.
Because Booker’s assertion is supported by a citation to the record, and because assertions
not controverted are deemed admitted, I treat this assertion as true.
7 Dr. Martija disputes the truth of this statement, citing her notes from that appointment,
which do not indicate that she said anything similar. But viewing the facts in the light most
favorable to Booker, I credit his account of the conversation.

                                             7
Robaxin and Motrin and referred Booker back to Dr. Obaisi for further evaluation.

[61] ¶ 33. A week later, Booker attended a second physical therapy evaluation with

the same therapist, who noted Booker was “unable to tolerate even light exercise

despite minimal objective findings.” [61] ¶ 34. The therapist again suspected

symptom magnification, noting that Booker had a lawsuit pending. Id. After

determining that continued therapy was unlikely to help, the therapist advised

Booker to keep up with his home-exercise plan but discharged him and referred him

back to Dr. Obaisi. Id. At his next appointment with Dr. Obaisi, Booker requested an

MRI. [72] ¶ 35. Instead, Dr. Obaisi performed a third steroid injection, renewed

Booker’s Voltaren prescription, and told him to come back for a follow-up in two

months. [61] ¶ 35.

      Williams evaluated Booker a few months later. [61] ¶ 36. Williams complied

with Booker’s request to switch from his current medicine, which he felt was affecting

his vision, to Motrin and Robaxin. Id. At an appointment with Dr. Obaisi, Booker

refused to lift his arm because of his severe pain and reduced range of motion and

again requested an MRI. [72] ¶ 37. Dr. Obaisi referred Booker for an MRI of his left

shoulder on June 7, 2016; and the request was approved a week later. [61] ¶ 38.

Booker got an MRI on July 5, and it revealed a “large Hills-Sachs deformity in the

superior lateral part of the humeral head.” Id. ¶ 39; [72-4] at 44. A Hills-Sachs lesion

is compression fracture of the humeral head, which can occur when someone

dislocates his shoulder. See Lesion, Hills-Sachs, Dorland’s Illustrated Medical

Dictionary 1025 (32d ed. 2012).



                                           8
       Booker had an appointment with another physician at Stateville to discuss

the results of his MRI. [61] ¶ 41. That physician then referred Booker to Dr. Obaisi

for further evaluation and treatment. Id. After reviewing the MRI results, Dr. Obaisi

referred Booker for an orthopedic evaluation of his left shoulder. Id. ¶ 42. Wexford’s

utilization management department approved the service request the next day. Id.

Booker attended a follow-up visit with Dr. Obaisi, and Dr. Obaisi told Booker he had

referred him for a consultation with an orthopedic specialist. Id. ¶ 43. In September

2016, Booker went to a nurse sick call appointment and complained about his

continued shoulder pain. Id. ¶ 44. The nurse renewed Booker’s Motrin prescription

for three months. Id. Booker saw Williams about two weeks later, and again

complained about his shoulder pain as well as some unrelated neck pain. Id. ¶ 45.

Williams prescribed Naprosyn (a NSAID), ordered an X-ray of Booker’s cervical spine,

and directed him to come back in one month. Id. At his follow-up evaluation, Williams

discussed the results of the X-ray with Booker, gave him a medical permit to receive

ice, and referred him to Dr. Obaisi for further evaluation. Id. ¶ 46. When Booker saw

Dr. Obaisi a few days later, Dr. Obaisi reminded him he had a pending consultation,

renewed his prescriptions, and gave him a three-month ice permit. Id. ¶ 47.

      Booker attended his initial orthopedic evaluation with Dr. Neena Szuch in

November 2016. Id. ¶ 48. Dr. Szuch ordered an X-ray of Booker’s left shoulder, which

came back normal. Id. After performing a physical exam and reviewing the MRI

report and X-ray, Dr. Szuch concluded that Booker had an acute dislocation with

spontaneous reduction of his left shoulder. Id. She did not recommend surgery or



                                          9
stronger pain medication; she recommended Booker undergo physical therapy to

increase his range of motion. Id. After that evaluation, Dr. Obaisi prescribed Booker

Tramadol (a narcotic-strength medication), Naprosyn, and Tylenol. Id. ¶ 49. On Dr.

Szuch’s recommendation, he also referred Booker for a third course of physical

therapy. Id. At his physical therapy evaluation later that day, the same therapist

Booker had seen before recommended one or two sessions per week for ten to twelve

weeks, coupled with a home-exercise plan, to focus on Booker’s range of motion,

strengthening, and stability. Id. ¶ 50. Booker regularly attended physical therapy for

two and a half months, and during that time his range of motion increased, and his

pain decreased. Id. ¶ 51.

      At a follow-up appointment in early 2017, Dr. Obaisi doubled the dosage of

Booker’s Tramadol prescription from 50mg to 100mg. Id. ¶ 52. Later, the therapist

discharged Booker from physical therapy. Id. ¶ 53. Booker saw Dr. Obaisi for another

evaluation. Id. ¶ 54. Based on Booker’s continued shoulder pain, Dr. Obaisi referred

him to a second orthopedic evaluation with Dr. Szuch, and that referral was

approved. Id. At the consultation, Dr. Szuch noted that Booker’s “range of motion

appears to have improved significantly with physical therapy.” Id. ¶ 55. She

recommended an MR arthrogram of Booker’s left shoulder to see if surgical

intervention was possible and instructed Booker to continue his exercise plan. Id. Dr.

Szuch did not recommend any pain medication. Id.

      Dr. Obaisi provided Booker with a medical permit for a low bunk for the next

two weeks (though Dr. Obaisi did not have the ability to ensure correctional officers



                                         10
honored that permit. Id. ¶ 67). Id. ¶ 56. Booker saw Dr. Obaisi again to discuss Dr.

Szuch’s recommendation for an MR arthrogram. Id. ¶ 57. Dr. Obaisi also renewed

Booker’s Tramadol prescription for another sixty days. Id. A week later, Dr. Obaisi

and another doctor approved the MR arthrogram and follow-up evaluation with Dr.

Szuch. Id. ¶ 58. The MR arthrogram showed no significant changes since Booker’s

2016 MRI. Id. ¶ 59. Booker had his third and final orthopedic evaluation, and Dr.

Szuch noted, “patient is reassured that there does not appear to be any ongoing

instability. Do not see any indication for repair of labrum. I have concerns that it is

unlikely that any surgical procedure is likely to give him a pain-free shoulder.” Id.

¶ 60. Dr. Szuch administered a steroid injection and discharged Booker from her care,

noting “no further treatment anticipated.” Id.

      About a week later, Booker discussed Dr. Szuch’s recommendation with Dr.

Obaisi and Booker requested a referral for a second opinion. Id. ¶ 61; [72] ¶ 61. Over

the next several months, Booker attended two evaluations with both Dr. Obaisi and

Williams to renew his pain medication prescriptions. [61] ¶ 62. During her treatment

of Booker, Williams never formed the impression that additional medical intervention

was necessary. Id. ¶ 69. In reaching that conclusion, Williams did not rely on

Wexford’s written medical guidelines. Id. ¶ 68. Williams never relied on Wexford’s

written guidelines when treating any patient; she relied on her clinical knowledge

and experience. Id. ¶¶ 68–69.




                                          11
III.   Analysis

       “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia, 428 U.S. 153,

173 (1976)) (citation omitted). To prevail on a deliberate-indifference claim, a plaintiff

must establish that he suffered from “an objectively serious medical condition” and

that the defendants were “deliberately indifferent to that condition”—a subjective

inquiry. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). Booker sues Dr. Obaisi’s

estate, Dr. Martija, and Williams asserting that each was deliberately indifferent to

his shoulder injury, as well as Wexford, arguing that its policies caused the individual

defendants’ deliberate indifference.

       A medical need is sufficiently serious if a physician has diagnosed the inmate’s

condition as mandating treatment, Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011), or

if failure to treat the condition “could result in further significant injury or the

‘unnecessary and wanton infliction of pain.’” Gutierrez v. Peters, 111 F.3d 1364, 1372

(7th Cir. 1997) (quoting McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992)).

Defendants do not dispute that Booker’s shoulder injury constitutes an objectively

serious medical condition.

       As for the subjective inquiry, a defendant acts with deliberate indifference

“when he knows of a substantial risk of harm to an inmate and either acts or fails to

act in disregard of that risk.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).

Deliberate indifference is “more than negligence and approaches intentional



                                           12
wrongdoing.” Id. (quoting Collignon v. Milwaukee Cnty., 163 F.3d 982, 988 (7th Cir.

1998)). Disagreement with a medical professional’s recommended course of treatment

does not constitute deliberate indifference. Edwards v. Snyder, 478 F.3d 827, 831 (7th

Cir. 2007). “To infer deliberate indifference on the basis of a prison physician’s

treatment decision, the decision must be so far afield of accepted professional

standards as to raise the inference that it was not actually based on a medical

judgment.” Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006).

      Delaying treatment may rise to the level of deliberate indifference if the delay

“exacerbated the injury or unnecessarily prolonged an inmate’s pain.” McGowan v.

Hulick, 612 F.3d 636, 640 (7th Cir. 2010). Even a delay of a few days can constitute

deliberate indifference when the condition is both severely painful and readily

treatable. Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). In cases

involving delay of medical assistance, plaintiffs must offer verifying medical evidence

that the delay, not the underlying condition, caused the harm. Williams v. Leifer, 491

F.3d 710, 714–15 (7th Cir. 2007).

      The individual defendants argue that there is no evidence from which a

reasonable juror could find that they failed to comply with the professional standards

of care, let alone that their treatment was so far afield from professional standards

as to raise an inference that their decisions were not based on medical judgment. I

agree. Viewing the facts in Booker’s favor, he has failed to establish that any of the

defendants provided medical care so deficient as to be actionable under § 1983. Aside

from arguing that based on a generally recognized principle in the orthopedic-



                                          13
medicine field—a claim for which Booker offers no citation or support, see [73] at 5–

6—defendants should have altered their treatment of Booker after one year, there is

no evidence that any of the defendants failed to meet professional medical standards.

Moreover, the record reveals that defendants did alter the course of their treatment

throughout the time they treated Booker. Though Booker had to wait nearly three

years from the date of his injury to have an MRI taken of his shoulder, the medical

professionals used a conservative but progressive course of treatment throughout

that time. None of the X-rays taken at any point revealed abnormalities. Defendants

and the other individuals who treated Booker over the years first prescribed pain

medicine and advised Booker not to engage in activities that could exacerbate his

injury. When that proved insufficient, defendants tried prescribing different pain

medications, taking Booker’s preferences into account. Dr. Obaisi administered three

steroid injections, which at least initially appeared to be effective, and recommended

physical therapy. Defendants did not merely continue with the same ineffective

treatment.

      Nor is this an example of denying relief for a readily treatable condition. Post-

MRI, the recommended treatment for Booker’s shoulder remained unchanged. Dr.

Szuch, the orthopedic specialist, recommended physical therapy—not surgery, noting

skepticism that even surgery could give Booker a pain-free shoulder. Booker did

receive stronger pain medicine after he was diagnosed with a Hills-Sachs lesion,

which may have allowed him to more actively participate in his physical therapy, but

that does not mean defendants’ decision not to prescribe narcotic-strength medication



                                         14
until that time constitutes deliberate indifference. Indeed, even after determining

that Booker had a Hills-Sachs lesion, Dr. Szuch did not recommend increasing his

pain medication. And there is no other evidence that the refusal to provide Booker

with stronger medicine was not based on sound medical judgment.

       Because no reasonable juror could find that Booker was treated with deliberate

indifference to his medical needs, there was no constitutional violation for which to

hold Wexford responsible. And even if there were an underlying violation, there is no

indication that Wexford’s policy of viewing an inmate’s medical complaints with

healthy skepticism was the moving force behind it. See Estate of Sims v. Cnty. of

Bureau, 506 F.3d 509, 514 (7th Cir. 2007). There is no evidence that any of the

defendants suspected Booker was overstating his symptoms, or that their treatment

decisions were motivated by skepticism. Though one of Booker’s previous doctors

noted this as a concern—as did the physical therapist—nothing suggests that those

suspicions caused defendants to put aside their own professional judgment and act

instead on someone else’s suspicions. Nor is there anything to indicate that

skepticism about a patient’s unverified complaints of pain is a significant deviation

from the standard of care.

       No reasonable juror could conclude that defendants’ treatment of Booker was

based on anything other than the individual defendants’ sound medical judgment,

and so defendants’ motion for summary judgment is granted.8




8 Though Booker is not entitled to any damages because he has failed to demonstrate
defendants’ liability, I also note that Booker failed to respond to defendants’ argument that
                                             15
IV.   Conclusion

      Defendants’ motion for summary judgment [62] is granted. Enter judgment

and terminate civil case.

ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: February 15, 2019




punitive damages are unwarranted, thereby waiving any argument to the contrary. See
Alioto v. Town of Lisbon, 651 F.3d 715, 719 n. 1 (7th Cir. 2011).

                                        16
